Opinion by
Henderson, J.,
This case was argued with No. 49, March Term, 1916, Joseph R. Yeier v. Hanover Fire Insurance Company, in which the same question was considered. The affidavit was made by the same agent and covers in part the same defense interposed in that case. We there held the affidavit insufficient in an opinion this day handed down and for the reasons therein given the judgment in this case is reversed and the record remitted to the court below with direction to enter judgment against the defendant for such sum as to right and justice belong unless other legal or equitable cause be shown to the court below why such judgment should not be entered.